Exhibit 10.1

 

LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT

 

                THIS LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT (this
“Agreement”) is made as of November 2, 2007, by and among GKK Capital LP, a
Delaware limited partnership (“Purchaser”), and Nicholas S. Schorsch
(“Schorsch”) and Meadowcourt Trust (Shelley) (“Meadowcourt”).  Each of Schorsch
and Meadowcourt are each sometimes referred to herein individually as a “Seller”
and together as the “Sellers”).  All capitalized terms used herein without
definitions shall have the meanings ascribed to them in the Amended and Restated
Agreement of Limited Partnership of First States Group, L.P., a Delaware limited
partnership (the “Partnership”), as amended from time to time (the “Partnership
Agreement”).

Summary

 

                Schorsch owns 1,326,842.07 Partnership Units (the “Schorsch
Units”) and Meadowcourt owns 37,086.00 Partnership Units (the “Meadowcourt
Units” and collectively with the Schorsch Units, the “Subject Units”). 
Purchaser desires to purchase from Sellers, and Sellers desire to sell to
Purchaser in return for the Consideration, the Subject Units.

 

                In consideration of the respective covenants contained herein
and subject to the terms and conditions hereof, including the attached terms and
conditions, which are integrated into and made a part of this Agreement,
intending to be legally bound hereby, the parties agree as follows:

 

Terms and Conditions

 

1.             Purchase of Subject Units.

1.1           Purchase and Transfer.  At Closing, Purchaser shall purchase from
Sellers, and Sellers shall transfer and set over unto Purchaser, the Subject
Units, free and clear of any Encumbrances (as defined in Section 2.3 below),
other than any Encumbrances in favor of the Partnership.

1.2           Consideration.  As the consideration for the purchase of the
Subject Units, Purchaser shall pay to Sellers, at Closing, an aggregate amount,
payable in cash via wire transfer, of Fourteen Million Four Hundred Ninety-Seven
Thousand Four Hundred Thirty-Seven Dollars and Eighty-Nine Cents
($14,497,437.89) (the “Consideration”).  The Consideration shall be delivered to
Sellers pro rata in proportion to the number of Subject Units they own.

1.3           Closing. The closing of the transactions contemplated by this
Agreement shall take place at the offices of Morgan, Lewis & Bockius LLP located
at 101 Park Avenue, New York, New York 10178 at 9:00 a.m., local time, on
November 6, 2007 (such closing being referred to herein as the “Closing” and the
date of the Closing being referred to herein as the “Closing Date”).

 

--------------------------------------------------------------------------------


 

1.4           Deliveries.  At the Closing:

(a)           Purchaser shall deliver the Consideration to Sellers pro rata in
proportion to the number of Subject Units owned by each Seller; and

(b)           Sellers shall deliver or cause to be delivered to Purchaser either
(i) the original certificate(s) evidencing the Subject Units (the
“Certificates”) in negotiable form, duly endorsed in blank, or with separate
stock transfer powers attached thereto and signed in blank, (ii) a duly executed
lost certificate affidavit, including an appropriate indemnification, in the
form attached hereto as Exhibit A or (iii) another instrument of transfer
reasonably acceptable to Purchaser evidencing delivery of any Subject Units as
to which no certificate has been issued.

2.             Representations and Warranties of Sellers.

Sellers, jointly and severally, hereby makes the following representations and
warranties to Purchaser:

 

2.1           Trust Status.  Meadowcourt is a trust duly organized and validly
existing under the laws of its state of formation.

2.2           Authorization.  Each Seller has the requisite capacity to execute
and deliver this Agreement and the other documents delivered hereunder and to
perform his or its obligations hereunder and thereunder.  This Agreement has
been duly and validly executed and delivered by each Seller and constitutes the
legal, valid and binding obligation of each Seller, enforceable against such
Seller in accordance with its terms.

2.3           Unit Ownership.  Schorsch is the sole beneficial owner of the
Schorsch Units, free and clear of any lien, mortgage, security interest, pledge,
restriction on transferability, defect of title or other claim, charge or
encumbrance of any nature whatsoever, or any restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership
(collectively, “Encumbrances”) except those arising pursuant to the Partnership
Agreement.  Meadowcourt is the sole beneficial owner of the Meadowcourt Units,
free and clear of any Encumbrances except those arising pursuant to the
Partnership Agreement.  Other than the Subject Units, neither Seller owns,
beneficially or of record, any Partnership Units or other equity or debt
interests of the Partnership, and neither Seller has any right (whether vested
or unvested) to acquire any Partnership Units or other equity or debt interests
of the Partnership.

2.4           Sophistication; Information.  Each Seller (a) has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the sale of the Subject Units contemplated hereby and
receipt of the Consideration; and (b) has received all the information each
Seller has requested from the Partnership that such Seller considers necessary
or appropriate for deciding whether to agree to the sale of the Subject Units as
contemplated hereby and the receipt of the Consideration upon such sale.

 

--------------------------------------------------------------------------------


 

3.             Representations and Warranties of Purchaser.

3.1           Partnership Status.  Purchaser is a limited partnership duly
organized and validly existing under the laws of the State of Delaware.

3.2           Authorization.  Purchaser has the requisite capacity to execute
and deliver this Agreement and the other documents delivered hereunder and to
perform his or its obligations hereunder and thereunder.  This Agreement has
been duly and validly executed and delivered by Purchaser and constitutes the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms.

3.3           Sophistication; Information.  Purchaser (a) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the purchase of the Subject Units contemplated hereby; and
(b) has received all the information Purchaser has requested from the
Partnership that Purchaser considers necessary or appropriate for deciding
whether to agree to the purchase of the Subject Units as contemplated hereby and
the payment of the Consideration upon such purchase.

4.             General Matters.

4.1           Contents of Agreement.  This Agreement constitutes the entire
agreement with respect to the subject matter hereof and supersedes all prior
agreements or understandings between the parties regarding the transactions
contemplated hereby.

4.2           Amendment, Parties in Interest, Assignment, Etc.  This Agreement
may be amended, modified or supplemented only by a written instrument duly
executed by each of the parties.  If any provision of this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, legal representatives, successors and permitted assigns of the parties. 
Nothing in this Agreement shall confer any rights upon any person other than the
parties and their respective heirs, legal representatives, successors and
permitted assigns.  No party hereto shall assign this Agreement or any right,
benefit or obligation hereunder, except that Purchaser may assign its rights and
obligations hereunder provided that it remains obligated to fulfill its
obligations hereunder.

4.3           Further Assurances.  At and after the Closing, the parties shall
execute and deliver any and all documents and take any and all other actions
that may be deemed reasonably necessary by their respective counsel to complete
the transactions contemplated hereby, including, without limitation, the
delivery to Purchaser as promptly as practicable of any and all certificates for
certificated Subject Units not delivered at the Closing, such Certificates to be
in negotiable form, duly endorsed in blank, or with separate stock transfer
powers attached thereto and signed in blank.

 

--------------------------------------------------------------------------------


 

4.4           Interpretation. The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any respect. 
Section and subsection references are to this Agreement unless otherwise
specified.

4.5           Counterparts.  This Agreement may be executed in one or more
counterparts and by the different parties hereto in separate counterparts
(delivery of which may occur via facsimile or as an attachment to an electronic
mail message in “pdf” or similar format), each of which shall be binding as of
the date first written above, and, when delivered, all of which shall constitute
one and the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  This Agreement and any other certificate, instrument, agreement or
document required to be delivered pursuant to this Agreement, and any amendments
hereto or thereto, to the extent signed and  delivered by means of a facsimile
machine or as an attachment to an electronic mail message in “pdf “ or similar
format, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail attachment in “pdf” or
similar format to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or as an attachment to an electronic mail message as a defense
to the formation of a contract and each such party forever waives any such
defense.  A facsimile signature or electronically scanned copy of a signature
shall constitute and shall be deemed to be sufficient evidence of a party’s
execution of this Agreement, without necessity of further proof.  Each such copy
shall be deemed an original, and it shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.

4.6           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to its
provisions concerning conflict of laws.  Any claim, action, suit or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
heard and determined in any federal court sitting in the United States District
Court for the District of Delaware, or, if such court will not accept
jurisdiction, in any court of competent civil jurisdiction sitting in Delaware,
and each of the parties hereto hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom in any such
claim, action, suit or proceeding) and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any such claim, action, suit or proceeding in any such court or that
any such claim, action, suit or proceeding which is brought in any such court
has been brought in an inconvenient forum.

4.7           Specific Performance.  Each party hereto acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such

 

--------------------------------------------------------------------------------


 

party and that any such breach would cause the other party hereto irreparable
harm.  Accordingly, each party hereto also agrees that, in the event of any
breach or threatened breach of the provisions of this Agreement by such party,
the other party hereto shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance, in addition to any other remedy
at law or equity.

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as of
the day and year first written above.

 

 

GKK CAPITAL LP

 

 

 

 

 

 

By:

 Gramercy Capital Corp., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

 

 

Name:

Marc Holliday

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ Nicholas S. Schorsch

 

NICHOLAS S. SCHORSCH

 

 

 

 

 

 

 

 

 

 

MEADOWCOURT TRUST (SHELLEY)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Shelley Schorsch

 

 

Name: Shelley Schorsch

 

 

Title: Trustee

 

 

--------------------------------------------------------------------------------